DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on July 30, 2021 in which claims 1-13 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to ELECTRONIC DEVICE, CONTROL METHOD THEREOF, NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM, AND INFORMATION PROCESSING SYSTEM.  The closest prior art Famaey (US 2017/0171287) relates to REQUESTING MULTIPLE CHUNKS FROM A NETWORK NODE ON THE BASIS OF A SINGLE REQUEST MESSAGE. However, Famaey either singularly or in combination, fail to anticipate or render obvious the recited features “An electronic device including a memory unit capable of storing a plurality of content, the device comprising: a communication unit; and one or more processors, wherein the one or more processors control the communication unit to communicate with an external device, wherein the one or more processors, in a case where a request pertaining to contents stored in the memory unit has been received from the external device through the communication unit, determine whether the received request requests information pertaining to a plurality of contents stored in the memory unit, wherein the one or more processors, in a case where the received request requests information pertaining to a plurality of contents, generate a single chunk in which the requested information is written for the plurality of contents, wherein the one or more processors send the chunk generated as a response to the request and wherein the chunk does not include a description indicating a size of data in a header described according to the format defined in Hypertext Transfer Protocol (HTTP)” Specifically the plurality of contents generating a single chunk with the requested plurality of contents and the chunk nor including a size of the data in a header described into the HTTP format.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-13 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Bullotta et al (US 2017/0099332) relates to SYSTEMS AND METHODS USING BINARY DYNAMIC REST MESSAGES, specifically the chunk identification number, the chunk size identifier, and the total chunk identifier, collectively form a header portion of a given data stream. In some implementations, each data stream includes a header message. The header message may include a multipart header field indicating presence of a multipart header portion. This multipart header portion may include the chunk identification number, the chunk size identifier.
Famaey (US 2017/0171287) relates to REQUESTING MULTIPLE CHUNKS FROM A NETWORK NODE ON THE BASIS OF A SINGLE REQUEST MESSAGE, specifically the same identifier may trigger the delivery node to interpret the second HTTP subscribe message as an update message. In another embodiment, a parameter named "update" may be added to the query-string of the request URL. If the value is set to a predetermined value, e.g. "1", then the request is an HTTP subscribe update message. If the "update" parameter is "0" or the query-string is not present, the HTTP subscribe message is not an update. In other embodiment, the "update" parameter may be inserted into the header of the HTTP message and FIG. 4 depict the size of requests 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/           Primary Examiner, Art Unit 2162